
	
		III
		112th CONGRESS
		1st Session
		S. RES. 345
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2011
			Mr. Wyden (for himself
			 and Mr. Merkley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  closure of Umatilla Army Chemical Depot, Oregon.
	
	
		Whereas, in December 2001, the National Defense
			 Authorization Act for fiscal year 2002 (Public Law 107–107) was signed into
			 law, which included authorization for a 2005 round of defense base closure and
			 realignment (BRAC);
		Whereas, on February 16, 2004, Secretary of Defense Donald
			 Rumsfeld included the closure of the Umatilla Army Chemical Depot, Oregon, as
			 one of his recommendations for the 2005 round of defense base closure and
			 realignment;
		Whereas, on September 8, 2005, the Defense Base Closure
			 and Realignment Commission, in its report making recommendations to the
			 President, found that Secretary of Defense Rumsfeld’s assertion that the
			 chemical demilitarization mission at Umatilla would be complete by the 2nd
			 quarter of 2011 was optimistic, and wrote, An examination of status
			 information for the depot’s mission completion and subsequent closure revealed
			 that dates may slip beyond the 6-year statutory period for completion of BRAC
			 actions.;
		Whereas, in that same report, the Defense Base Closure and
			 Realignment Commission took the Secretary of Defense’s recommendation
			 Close Umatilla Chemical Depot, OR and changed it to On
			 completion of the chemical demilitarization mission in accordance with treaty
			 obligations, close Umatilla Chemical Depot, OR;
		Whereas, by doing so, the Defense Base Closure and
			 Realignment Commission acknowledged that the closure of Umatilla Army Chemical
			 Depot would happen when the demilitarization mission is completed, even if that
			 is after September 15, 2011; and
		Whereas Congress did not pass a joint resolution of
			 disapproval with respect to the Commission’s report, and the report and
			 recommendations became law: Now, therefore, be it
		
	
		That, in light of the clear history,
			 the Senate reiterates its original intent and reaffirms its direction that the
			 closure of the Umatilla Army Chemical Depot, Oregon, and subsequent management
			 and disposal shall be carried out in accordance with procedures and authorities
			 contained in the Defense Base Closure and Realignment Act of 1990 (part A of
			 title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).
		
